UPON A REHEARING EN BANC
By published opinion dated, September 26, 2000, a divided panel of this Court reversed and remanded the decision of the trial court as to Record Number 1719-99-2, and affirmed the decision of the trial court as to Record Number 1780-99-2. Department of Professional and Occupational Regulation, Board for Asbestos and Lead v. Abateco Services, Inc. and Abateco Services, Inc. v. Department of Professional and Occupational Regulation, Board for Asbestos and Lead, 33 Va.App. 473, 534 S.E.2d 352 (2000). We stayed the mandates of that decision and granted rehearing en banc.
Upon rehearing en banc, it is ordered that the stay of the September 26, 2000 mandates is lifted, and the judgment of the trial court is reversed and remanded as to Record Number 1719-99-2 and affirmed as to Record Number 1780-99-2 for the reasons set forth in the majority panel opinion.
Judges Benton and Annunziata dissent for the reasons set forth in the panel dissent. See id. at 484-94, 534 S.E.2d at 358-63.
This order shall be published and certified to the trial court.